Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Blinn on 3/2/21.

The application has been amended as follows: 
Claims 9, 10, 11, 13 and 14:
Every instance of “support members” has been changed to --support columns--, and likewise every instance of “support member” has been changed to --support column--.
Every instance of “curved members” has been changed to --curved arms--, and likewise every instance of “curved member” has been changed to --curved arm--.
Every instance of “guide elements” has been changed to –guide assemblies--.
Every instance of “support bar” has been changed to –support member--.
Claim 1:
Line 2: “presents” has been changed to –comprises—
Lines 4 and 5: “presenting” has been changed to –comprising--.
Claim 13, line 2: “present” has been changed to --comprise--.
Claim 14, line 3: “present” has been changed to --comprise--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to render obvious an apparatus for securing the legs of an animal which comprises support members configured to move up and down, wherein the support members are connected to curved arms such that when the support members are moved, guide assemblies direct the curved arms outward which push leg bars outward to secure lower legs of livestock between the leg bars and side walls of the apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642